UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                            Plaintiff,
                                                          1:20-CV-1154 (CM)
                    -against-
                                                          CIVIL JUDGMENT
FRESH DIRECT, et al.,
                            Defendants.

       Pursuant to the order issued February 12, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the November 7, 2019

order in Frost v. City of New York (HRA), ECF 1:19-CV-8936, 6, this action is dismissed without

prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court note service on the docket. Plaintiff

has consented to electronic service of Court documents. (ECF 3.)

 Dated:      February 12, 2020
             New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
